DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 16 and dependent Claims 2-15 by virtue of their dependency on Claim 1, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 & 11 of copending Application No. 16,396,541. Although the claims at issue are not identical, they are not patentably distinct from each other because.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

16,427,989
16,396,541
Similarities
Regarding claim 1; An electronic device comprising:  a transceiver that establishes a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; 
and a hardware processor that receives voice data acquired by collecting speech of the user from the wearable device, 
sends first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice 


Regarding claim 1; An electronic device comprising: a transceiver that establishes a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; and a hardware processor that
receives voice data generated by collecting speech of the user from the wearable device, performs a process to recognize one of one or more first commands from the voice data when a first mode is set as a voice recognition mode, 








Regarding claim 16; A control method of an electronic device, the control method comprising: establishing a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user; 
receiving voice data acquired by collecting speech of the user from the wearable device; 
sending first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice recognition mode, wherein a first recognition process to recognize one of first commands from the voice data is performed in the first mode; 
and sending second mode information indicative of a second mode to the one or more application programs when the second mode is set as the voice recognition mode, wherein a second recognition process to recognize one of second commands from the voice data is repeatedly performed in the second mode.

Regarding claim 11; A control method of an electronic device, the control method comprising: establishing a wired connection or a wireless connection between the electronic device and a wearable device wearable by a user;
receiving voice data generated by collecting speech of the user from the wearable device; 
performing a process to recognize one of one or more first commands from the voice data when a first mode is set as a voice recognition mode; performing a process to recognize one of second commands from the voice data when a second mode is set as the voice recognition mode; and repeatedly performing a process to recognize one of third commands from the voice data when a third mode is set as the voice recognition mode.
Not patentably distinct






Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 15 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravindran et al. (US 20180286414 A1 hereinafter, Ravindran ‘414) in combination with LeBeau et al. (US 9,530,410 B1 hereinafter, LeBeau 410).
Regarding claim 1; Ravindran ‘414 discloses an electronic device (Fig. 1, Companion Device 120) 
comprising: 
a transceiver (Fig. 1, RX 122) that establishes a wired connection  or a wireless connection (Fig. 1, Wireless Communication Channel 130) between the electronic device and a wearable device (Fig. 1, Wearable Device 110) wearable by a user (i.e. The wearable device 110 is wearable by a user. Paragraph 0017-0019); 
and a hardware processor (Fig. 14, Processor 1412 i.e. The processor 1412 of the illustrated example is hardware. Paragraph 0089) that receives voice data acquired by collecting speech of the user from the wearable device (i.e. In operation, the wearable device 110 collects an audio sample from the microphone (MIC) 111. Paragraphs 0018-0019). 

LeBeau 410 discloses sending first mode information indicative of a first mode to one or more application programs being executed on the electronic device when the first mode is set as a voice recognition mode, wherein a first recognition process to recognize one of first commands from the voice data is performed in the first mode (Fig. 4B, Block 458 “First-Mode Speech Command” i.e. Referring to Fig. 4B in greater detail, when an HMD begins operating in the first interface mode 482, the HMD enables a hotword process for the guard phrase (if it is disabled at the time), and disables the hotword process for the first-mode speech commands (if it is enabled at the time), as shown by block 452. The hotword process for the guard phrase is then used to listen for the guard phrase, as shown by block 454. If the guard phrase is detected, then the HMD enables the hotword process for one or more first -mode speech commands, as shown by block 456. The hotword process for the one or more first -mode speech commands is then used to listen for these speech commands, as shown by block 458. Column 14, lines 16-59);
and sends second mode information indicative of a second mode to the one or more application programs when the second mode is set as the voice recognition mode, wherein a second recognition process to recognize one of second commands from the voice data is repeatedly performed in the second mode (Fig. 4B, Block 466 “Second-Mode Speech Command” i.e. The HMD may then continue to listen for the second -mode speech command, at block 466, for the duration of the timer (which may also be referred to as the "timeout period"). If the HMD detects the second -mode speech command before the timeout period elapses, the HMD initiates a process corresponding to the second -mode speech command, as shown by block 470. Column 14, lines 16-59).
Ravindran ‘414 and LeBeau 410 are combinable because they are from same field of endeavor of speech systems (LeBeau 410 at “Background”). 


Regarding claim 2; LeBeau 410 discloses wherein the hardware processor notifies the user that the voice recognition mode is the first mode using the first mode information when the first mode is set as the voice recognition mode (Fig. 4B, Block 456 i.e. If the guard phrase is detected, then the HMD enables the hotword process for one or more first-mode speech commands, as shown by block 456. The hotword process for the one or more first -mode speech commands is then used to listen for these speech commands, as shown by block 458. Column 14, lines 16-59); 
and notifies the user that the voice recognition mode is the second mode using the second mode information when the second mode is set as the voice recognition mode (Fig. 4B, Block 464 i.e. If the guard phrase is detected, then the HMD enables the hotword process for the second -mode speech command, as shown by block 464. The hotword process for the second -mode speech command is then used to listen for this speech command, as shown by block 464. Column 14, lines 16-59). 

Regarding claim 3; LeBeau 410 discloses wherein the hardware processor displays a first object representing the first mode on a screen of a display of the wearable device when the first mode is set as the voice recognition mode, and displays a second object representing the second mode on the screen when the second mode is set as the voice recognition mode (i.e. In interface modes where speech commands can be enabled, the HMD may display a visual cue of the guard phrase, which can help alert a user that voice interaction can be enabled. And, once the HMD detects the guard phrase, the HMD may display a visual cue or cues that indicate the particular speech command(s) that have been enabled. Column 4, lines 38-50)

Regarding claim 4; LeBeau 410 discloses wherein the hardware processor sends information indicative of a first command recognized in the first recognition process to the one or more application programs when the first mode is set as the voice recognition mode (Fig. 4B, Block 458 “First-Mode Speech Command” i.e. Referring to Fig. 4B in greater detail, when an HMD begins operating in the first interface mode 482, the HMD enables a hotword process for the guard phrase (if it is disabled at the time), and disables the hotword process for the first-mode speech commands (if it is enabled at the time), as shown by block 452. The hotword process for the guard phrase is then used to listen for the guard phrase, as shown by block 454. If the guard phrase is detected, then the HMD enables the hotword process for one or more first -mode speech commands, as shown by block 456. The hotword process for the one or more first -mode speech commands is then used to listen for these speech commands, as shown by block 458. Column 14, lines 16-59); 
and sends information indicative of a second command recognized in the second recognition process to the one or more application programs when the second mode is set as the voice recognition mode (Fig. 4B, Block 466 “Second-Mode Speech Command” i.e. The HMD may then continue to listen for the second -mode speech command, at block 466, for the duration of the timer (which may also be referred to as the "timeout period"). If the HMD detects the second -mode speech command before the timeout period elapses, the HMD initiates a process corresponding to the second -mode speech command, as shown by block 470. Column 14, lines 16-59).
 

Regarding claim 5; LeBeau 410 discloses wherein, when the first mode is set as the voice recognition mode, the hardware processor sends the first mode information to a first application program being executed on the electronic device and sends information indicative of a first command recognized in the first recognition process to a second application program being executed on the electronic device (Fig. 4B “YES” between Block 458 & 460 i.e. The first -mode speech commands include one speech command that launches a process and/or UI that corresponds to the second interface mode 484. When this particular first -mode speech command is detected, the HMD transitions to the second interface mode 484, as represented by the arrow from block 458 to block 460. Column 14, lines 16-59)
and when the second mode is set as the voice recognition mode, the hardware processor sends the second mode information to the first application program and sends information indicative of a second command recognized in the second recognition process to the second application program (i.e. Operation in the second interface mode 404 involves initially disabling one or more second -mode speech commands as shown by block 412. Further, in the second interface mode 404, the HMD may listen for the same guard phrase as the HMD listened for in the first interface mode 402, as shown by block 414. If the guard phrase is detected, then the HMD may respond by enabling the second -mode speech command, as shown by block 416. However, as long the guard phrase is not detected, the second -mode speech command remains disabled. Column 12, line 46 thru Column 13, line 7). 

Regarding claim 15; The electronic device of claim 1, wherein the electronic device is a portable wireless device (i.e. Fig 1 shows a high level description of a distributed ASR system 100 in a wearable device context. NOTE: One of ordinary skill in the art would understand that if the device is wearable by a human, it is also portable. Paragraph 0017)

Regarding claim 16; Claim 16 contains substantially the same subject matter as claim 1. Therefore, claim 16 is rejected on the same grounds as claim 1.

Allowable Subject Matter
Claims 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Reasons for Indication of Allowable Subject Matter
1.	Claims 6  states in part “wherein the hardware processor sends third mode information indicative of a third mode to the one or more application programs when the third mode is set as the voice recognition mode, and one of one or more third commands is recognized from the voice data in the third mode.” 
Ravindran ‘414 discloses in Paragraph 0033 that one or both of the wearable device 110 and the companion device 120 can operate in accordance with one or more modes including a voice activity detection mode, an active mode, a sleep mode, etc. LeBeau 410 discloses in the Summary wherein the HMD may define a single, multi-modal, guard phrase, and may also define multiple interface modes that correspond to different states of the HMD's UI. The same guard phrase may therefore be used to enable a different speech command or commands in different interface modes. However, neither of the references teach “wherein the hardware processor sends third mode information indicative of a third mode to the one or more application programs when the third mode is set as the voice recognition mode, and one of one or more third commands is recognized from the voice data in the third mode.” As a result, Examiner indicates Claims 6 as objectable subject matter.

	Claims 7-14 depend on objected claim 3. Therefore, by virtue of their dependency, Claims 6-14 are also indicated as allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.

Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677